Case 1:18-cr-00123-DMT Document 160 Filed 06/19/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NORTH DAKOTA

WESTERN DIVISION
UNITED STATES OF AMERICA, )
)
Plaintiff, ) Criminal No. 1:18-CR-123
)
)
VS. ) DEFENDANT’S MOTION
) FOR RECONSIDERATION
KAYLA RENEE KEYES, ) OF DETENTION
)
Defendant. )

COMES NOW the Defendant, Kayla Keyes, by and through her attorney, Ronald K.
Hettich, Hettich Law Firm, PLLC, 112 University Drive N., Suite 323, Fargo, ND 58102, hereby

moves this Honorable Court for an Order as follows:

1. Ms. Keyes recently appeared before the Court regarding the issue of detention.
2. The Court ordered Ms. Keyes to be detained while awaiting trial in this case.
3. However, the Court indicated that if Ms. Keyes could secure a spot in a treatment

facility, the Court would entertain a motion for reconsideration.
4. Ms. Keyes has been accepted into the Florida Center for Recovery treatment
program. Ms. Keyes would significantly benefit from intense in-patient treatment.
5. Other federal inmates have utilized this program in the past, so it is hopeful that
the Court is aware of this very beneficial program. Ms. Keyes is fortunate to have

been accepted.
Case 1:18-cr-00123-DMT Document 160 Filed 06/19/20 Page 2 of 2

6. The program is an intensive in-patient program that typically takes 60 days to
complete. Participants are not allowed to leave the facility during treatment.

7. Ms. Keyes has insurance that will cover the cost.

8. The facility makes travels arrangements for participants.

9. Upon completion of the inpatient portion of the treatment program, Ms. Keyes

would then move to the sober living portion of the program. This is similar to what is
referred to as after care treatment.

10. The program provides bi-weekly updates on Ms. Keyes’ progress. It is assumed
additional progress reports could be made if needed or wanted by the Court or Pretrial
Services Office. Ms. Keyes would sign a release of information to allow access to her
progress.

11. Mr. Keyes is asking the Court to reconsider the issue of detention and allow her to

attend the treatment program as outlined in the attached letter.

Dated this 19" day of June, 2020.

HETTICH LAW FIRM, PLLC

By:  /s/Ronald K. Hettich
Ronald K. Hettich — ND ID #06035
Attorney for Defendant
112 University Drive N., Suite 323
Fargo, ND 58102
Tel: (701) 356-6471
Fax: (701) 356-6472
ron@hettichlaw.com
